DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendments to the claims and remarks overcome the previous 35 USC 112(b) rejections. The previous 35 USC 112(b) rejections are withdrawn.
Regarding the previous 35 USC 101 rejection, Applicants argue that “Applicant submits that the amendments provided herein make clear that the elements of claim 1 go beyond mere mental processes and integrate the judicial exception into a practical application.”; “As a practical application, these steps have the effect of “maintain[ing] supply flow equilibrium through each of the HCV corridors,” which prevents HCVs from “aggregating or stacking” within the corridors”; “the claimed computing system cannot perform these functions without the necessary computer elements”; and “Applicant submits that the computer elements detailed in claim 1 area “integral to the claim.” See MPEP 2106.4(d)”. Examiner respectfully disagrees. MPEP 2106.04(d) discusses that the courts have identified limitations that did not integrate a judicial exception into a practical application: merely reciting the words "apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. The monitoring based on real-time location data received from computing devices of HCVs is recited at a high level of generality (i.e., as a general means of gathering vehicle data for use in the assigning step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The displaying the map interface on the user interface is also recited at a high level of generality (i.e., as a general means of displaying route/map data), and amounts to mere post solution displaying, which is a form of insignificant extra-solution activity.  The network communication interface, the one or more processors, the computing system, and memory merely describe how to generally “apply” the otherwise mental judgement in a generic or general purpose HCV control and transport service environment.  The network communication interface, the one or more processors, the computing system, and memory are recited at a high level of generality and merely automate the detecting, monitoring, determining, monitoring, assigning, transmitting, and matching steps. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the previous 35 USC 101 rejection is maintained.
Applicant’s arguments, see pages 14-15, filed 12/22/2021, with respect to the claims have been fully considered and are persuasive.  The previous prior art rejection of the claims has been withdrawn. 

Claim Objections
Claim 1 is objected to because of the following informalities:  “(i)…through the respective HCV corridor” should recite “(i)…through a respective HCV corridor”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, 15 recite the limitation “assign the first HCV to an HCV corridor of the plurality of HCV corridors”. However, it is unclear to which HCV corridor is being referred as “the respective HCV corridor” was previously recited in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-8, 10-15, 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) 1, 3-8, 10-15, 17-20 are directed to a computing system, a non-transitory computer-readable medium…; and a computer-implemented method.  Therefore, the claims 1, 3-8, 10-15, 17-20 are within at least one of the four statutory categories.  
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of  abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.  
Independent claim 1 includes limitations that recite an abstract idea (emphasized below), and will be used as a representative claim for claims 8 and 15. 
Claim 1 recites: A computing system implementing a transport service for a geographic region, comprising: 
a network communication interface; one or more processors; a memory storing instructions that, when executed by the one or more processors, cause the computing system to: 
detect, via the network communication interface, an online status from a computing device of a first high-capacity vehicle (HCV), the online status indicating that the first HCV is available to provide the transport service; 
monitor transport demand for each of a plurality of HCV corridors throughout the geographic region, wherein each respective HCV corridor comprises (i) a plurality of possible rendezvous locations, (ii) a plurality of possible routes that can be traveled by individual HCVs through the respective HCV corridor, and (iii) a directional characteristic in which HCVs travel through the respective HCV corridor from a start zone of the respective HCV corridor to an end zone of the respective HCV corridor; 
determine a schedule for each respective HCV corridor of the plurality of HCV corridors, wherein the schedule indicates a start interval for HCVs from the start zone of the respective HCV corridor; 
based on real-time location data received from computing devices of HCVs, monitor HCVs traveling through the plurality of HCV corridors; 
based, at least in part, on the transport demand, the schedules for each of the plurality of HCV corridors, and the monitored HCVs traveling through the plurality of HCV corridors, assign the first HCV to an HCV corridor of the plurality of HCV corridors; 
transmit, via the network communication interface, route data to the computing device of the first HCV, the route data causing a user interface displayed on the computing device of the first HCV to present a map interface providing a dynamic route from a current location of the first HCV to the start zone of the assigned HCV corridor; and 
based on detecting the first HCV arriving the start zone of the assigned HCV corridor, match the first HCV to transport requests from requesting users as the HCV traverses the assigned HCV corridor from the start zone to the end zone of the assigned HCV corridor.
The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, identifying a merging point and “setting…” an in the context of this claim encompasses a person (driver) identifying a merging point ahead and determining a position to merge.  That is, other than reciting a network communication interface, one or more processors, a memory, one or more processors, computing system, online status, and a computing device, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the a network communication interface, one or more processors, a memory, one or more processors, computing system, online status, and a computing device in the context of these claims encompasses the a person manually determining a status of a bus, monitoring a demand for different segments of a route, monitoring one way directions for roads, determine a schedule with start times, monitor vehicles, determine a vehicle to schedule and choose a route, assign a vehicle to the route, determine a start area of the route, and match a rider request with the vehicle.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recites an abstract idea.
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”): 
A computing system implementing a transport service for a geographic region, comprising: 
a network communication interface; one or more processors; a memory storing instructions that, when executed by the one or more processors, cause the computing system to: 
detect, via the network communication interface, an online status from a computing device of a first high-capacity vehicle (HCV), the online status indicating that the first HCV is available to provide the transport service; 
monitor transport demand for each of a plurality of HCV corridors throughout the geographic region, wherein each respective HCV corridor comprises (i) a plurality of possible rendezvous locations, (ii) a plurality of possible routes that can be traveled by individual HCVs through the respective HCV corridor, and (iii) a directional characteristic in which HCVs travel through the respective HCV corridor from a start zone of the respective HCV corridor to an end zone of the respective HCV corridor; 
determine a schedule for each respective HCV corridor of the plurality of HCV corridors, wherein the schedule indicates a start interval for HCVs from the start zone of the respective HCV corridor; 
based on real-time location data received from computing devices of HCVs, monitor HCVs traveling through the plurality of HCV corridors; 
based, at least in part, on the transport demand, the schedules for each of the plurality of HCV corridors, and the monitored HCVs traveling through the plurality of HCV corridors, assign the first HCV to an HCV corridor of the plurality of HCV corridors; 
transmit, via the network communication interface, route data to the computing device of the first HCV, the route data causing a user interface displayed on the computing device of the first HCV to present a map interface providing a dynamic route from a current location of the first HCV to the start zone of the assigned HCV corridor; and 
based on detecting the first HCV arriving the start zone of the assigned HCV corridor, match the first HCV to transport requests from requesting users as the HCV traverses the assigned HCV corridor from the start zone to the end zone of the assigned HCV corridor.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of detecting…, real-time location data received from computing devices, a network communication interface, one or more processors, a memory, one or more processors, computing system, online status, and a computing device, the examiner submits that these limitations are insignificant extra-solution activities that merely use a generic computer components to perform the process. In particular, the detecting step and real-time location data received from computing devices limitations are recited at a high level of generality and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The processor merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose. The network communication interface, the one or more processors, the computing system, and memory are recited at a high level of generality and merely automate the detecting, monitoring, determining, monitoring, assigning, transmitting, and matching steps; therefore, acting as generic computers to perform the abstract idea.  
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05).  Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B of the 2019 PEG, representative claim does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic computer components to perform the detecting and setting… amounts to nothing more than applying the exception using generic computer components. Generally applying an exception using a generic computer components cannot provide an inventive concept. And as discussed above, regarding the additional limitations of detecting… and the processor, the examiner submits that these limitations are insignificant extra-solution activities.
The claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The monitoring based on real-time location data received from computing devices of HCVs is recited at a high level of generality (i.e., as a general means of gathering vehicle data for use in the assigning step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The monitoring and detecting is claimed generically, interpreted as device(s) that is/are operating in its ordinary capacity, and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  The displaying the map interface on the user interface is also recited at a high level of generality (i.e., as a general means of displaying route/map data), and amounts to mere post solution displaying, which is a form of insignificant extra-solution activity.  The network communication interface, the one or more processors, the computing system, and memory merely describe how to generally “apply” the otherwise mental judgement in a generic or general purpose HCV control and transport service environment.  The network communication interface, the one or more processors, the computing system, and memory are recited at a high level of generality and merely automate the detecting, monitoring, determining, monitoring, assigning, transmitting, and matching steps; therefore, acting as generic computers to perform the abstract idea.  The additional limitation(s) is/are no more than mere instructions to apply the exception using a generic computer components.  Accordingly, the additional element(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claims are not patent eligible.
Dependent claim(s) 3-7, 10-14, 17-20 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception that do not integrate the judicial exception into a practical application. Therefore, dependent claims 3-7, 10-14, 17-20 are not patent eligible under the same rationale as provided for in the rejection of claim 1.
Therefore, claim(s) 1, 3-8, 10-15, 17-20 is/are ineligible under 35 USC §101.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see pages 14-15, filed 12/22/2021, with respect to the claims have been fully considered and are persuasive.  The previous prior art rejection of the claims has been withdrawn. 
US 20200042019 (“Marczuk”) discloses a computer system that can control the operation of a fleet of autonomous vehicles. Marczuk discloses that the computer system can determine which of the autonomous vehicles is currently available, and select one of the available autonomous vehicles for assignment to the user.
US 20180091604 (“Yamashita”) discloses a network computer system that manages an on-demand network-based service linking available service providers with requesting users throughout a given region and discloses service options that can comprise premium ride-sharing service options (e.g., black car, luxury vehicle, high capacity, luxury high-capacity, and/or professional driver services). Yamashita further discloses identifying a direction of travel for the representative driver of a specified one of the plurality of transportation options, and, based on the direction of travel and road network data, determine an optimal rendezvous point at which the requesting user can rendezvous with the representative driver for the specified transportation option.  
However, the prior arts do not explicitly disclose monitor transport demand for each of a plurality of HCV corridors throughout the geographic region, wherein each respective HCV corridor comprises (i) a plurality of possible rendezvous locations, (ii) a plurality of possible routes that can be traveled by individual HCVs through the respective HCV corridor, and (iii) a directional characteristic in which HCVs travel through the respective HCV corridor from a start zone of the respective HCV corridor to an end zone of the respective HCV corridor; determine a schedule for each respective HCV corridor of the plurality of HCV corridors, wherein the schedule indicates a start interval for HCVs from the start zone of the respective HCV corridor; based, at least in part, on the transport demand, the schedule for each of the plurality of HCV corridors, and the monitored HCVs traveling through the plurality of HCV corridors, assign the first HCV to an HCV corridor of the plurality of HCV corridors.  The prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757. The examiner can normally be reached M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/            Primary Examiner, Art Unit 3668